                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
----------------------------------------------------------------X       DATE FILED: 12/20/19
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :         1:15-cv-3411-GHW
                                                                 :
                              -v -                               :              ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD.,                             :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

         Trial in this matter is adjourned to June 15, 2020 to permit further briefing regarding the

substantive issues raised by the parties’ pre-trial submissions. Based on its evaluation of Defendants’

Motion in Limine No. 10, Dkt. No. 500, and Motion to Dismiss under Fed. R. Civ. P. 16, Dkt. No.

507, as well as the parties’ arguments during the telephone conference held on December 19, 2019,

the Court concludes that the resolution of the issues raised by Defendants’ motions before trial is
necessary to properly define the scope of the claims to be presented at trial and to preserve the time

and resources of the parties, the Court, and the members of the jury.

        Defendants failed to raise these issues in their prior summary judgment briefing. However,

that failure is justified in these circumstances for two principal reasons. First, the issues raised by

Defendants evolved from the Court’s decision in the summary judgment decision, and what may be

the evolution of Plaintiffs’ theory of damages following that decision. Second—and relatedly—

Defendants have argued that Plaintiffs failed to timely disclose their theory of damages for their

Lanham Act and Connecticut Unfair Trade Practices Act (“CUTPA”) claims. Defendants argued

that they were prejudiced by Plaintiffs’ arguably inadequate disclosures in part because they were

unable to file summary judgment motions to test Plaintiffs’ Lanham Act and CUTPA claims. The

Court has concluded that it is more appropriate to remedy the prejudice associated with Plaintiffs’

allegedly inadequate disclosure by permitting the foregone summary judgment briefing, rather than

the more stringent sanction of excluding Plaintiffs’ damages evidence entirely.

        The Court’s decision is also informed by the fact that, although Defendants did not raise

these issues in their previous summary judgment motion, they would not be precluded from raising

them in the context of a motion under Fed. R. Civ. P. 50 after the close of evidence. To the extent

that the issues raised by Defendants’ motions may significantly affect the scope and structure of the

trial, the Court concludes a pre-trial resolution of the issues presented is preferable to resolution

after the close of evidence. However, a motion in limine or a Rule 16 motion is not a proper vehicle

by which to resolve these issues, which require reference to a factual record. A motion for summary

judgment under Fed. R. Civ. P. 56 is the appropriate mechanism to allow resolution of these issues

before trial. The Court therefore concludes that there is good cause to extend the deadlines for

motions for summary judgment to allow Defendants the opportunity to raise the issues presented by




                                                     2
their pre-trial motions in a form which will permit resolution by the Court. See, e.g., Madison

Consultants v. Fed. Deposit Ins. Corp., 710 F.2d 57, 62 n.3 (2d Cir. 1983) (a district court has discretion

to amend the Rule 16 scheduling order when “the interests of justice make such a course desirable”).

        Accordingly, the jury trial currently scheduled to proceed on January 13, 2020 is adjourned

to June 15, 2020 at 9:00 a.m. The final pre-trial conference currently scheduled for January 3, 2020

is adjourned to May 28, 2020 at 10:00 a.m. Defendants are granted leave to present the arguments

raised by their Motion in Limine No. 10 and Rule 16 Motion, as well as any arguments regarding the

extraterritorial application of the Lanham Act or CUTPA, in the form of a renewed motion for

summary judgment by no later than January 8, 2020. If Defendants file such a motion, Plaintiffs’

opposition is due no later than January 24, 2020. Defendants’ reply is due no later than January 31,

2020. These motions must fully comply with all of the requirements for a standard Rule 56 motion.

The Court intends to resolve Defendants’ motion as promptly as is practicable after it is fully

submitted so as not to necessitate any further delays of the trial date. Accordingly, the Court does

not expect to entertain any requests for an extension of this briefing schedule absent a significant

justification.

        To the extent that issues of foreign law remain in this case following the Court’s resolution

of Defendants’ renewed motion for summary judgment, the Court expects that it will require the

parties to submit memoranda of law setting forth their views of the applicable foreign law, together

with English translations of the foreign legal precedent that supports their positions, as well as

proposed jury instructions for any charges that involve issues of foreign law. The parties are

directed to write the Court jointly within one week of the Court’s decision on Defendants’ renewed

motion for summary judgment setting forth their respective positions regarding the foreign law

issues remaining in the case. The Court expects that it will schedule a conference shortly after




                                                      3
resolution of the summary judgment motion to discuss any remaining scheduling issues to be

addressed before trial.



        SO ORDERED.

 Dated: December 20, 2019                        _____________________________________
 New York, New York                                       GREGORY H. WOODS
                                                         United States District Judge




                                                4
